ORMOND, J.
The act of 1818, Clay’s Dig. 259, § 2, and that of 1823, ib. 260, § 3, to enable a judgment creditor to garnishee a debtor of the defendant to the judgment, have precisely the same object in view. The precise object of the last act, wa,s to enable the party to make the affidavit before the clerk, either *122in term time or vacation, whilst by the former act, it could only be made in Court. No other change of the law was intended, or accomplished by it.
That the garnishment must be returnable into the Court which rendered the judgment, is clear, from the terms of the act, and such has been the uniform construction put upon it in this Court. The garnishment, is merely auxiliary to the judgment, to obtain satisfaction. In Blair v. Rhodes, 5 Ala. Rep. 648, it was considered “a consequential suit, in which the plaintiff seeks to render some third person liable to the payment of his judgment,” and in that case it W’as held, that the record of the judgment in the original suit, might be sent up, to sustain the judgment upon the garnishment.
The County Court proper, having no jurisdiction, its judgment must be reversed.